The defendant having contended, on the former reservation of this case (58 N.H. 269), that he had revoked the plaintiffs' license, the report was recommitted. The case now before us is a copy of a second report of the committee, which does not show any question of law raised by either party. The defendant does not present the question whether the petition can be maintained by a licensee, and does not, by brief or otherwise, insist upon his exception to the order for judgment made at the October term, 1876.
Case discharged.
DOE, C.J., did not sit: the others concurred.